Citation Nr: 0430871	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  93-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1986 to August 
1987.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 1993 decision by the RO 
which, in part, denied entitlement to TDIU.  A personal 
hearing at the RO was held in June 1992.  The Board remanded 
that appeal for additional development in October 1995, May 
1997, and December 2002.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is service connected for hepatitis, with 
status post laparotomy for bowel obstruction with abdominal 
adhesions, status post cholecystectomy, history of 
septicemia/bacteremia secondary to bile duct infection, 
history of pancreatitits and pancytopenia, rated 60 percent 
disabling.  

3.  The veteran completed three years of technical school, is 
one quarter short of earning an associates degree, and has 
occupational experience in electronics and as a 
firefighter/EMT; his employment history and current status 
are unknown.  

4.  The veteran's service-connected disability is not shown 
to preclude him from securing and following substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 4.16 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.   

The Board concludes that information and discussions as 
contained in the June 1993 and August 1996 rating decisions, 
the July 1993, August 1996, February 2002, and March 2004 
supplemental statements of the case, the October 1995, May 
1997, and December 2002 Board remands, and in letters sent to 
the veteran in January 2002 and March and July 2003, have 
provided the veteran with sufficient information regarding 
the applicable regulations.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefits sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Additionally, the veteran provided 
testimony at the RO in June 1992.  As will be discussed in 
greater detail below, the veteran has been asked to provide 
information concerning his employment history and current 
status on numerous occasions.  Although he repeatedly assured 
various VA personnel he would provide the information, he has 
not done so, and has not responded to numerous phone calls 
and correspondence.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claims.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

Historically, the Board denied an increase in the 60 percent 
rating currently assigned for the veteran's only service 
connected disability: hepatitis with status post laparotomy 
for bowel obstruction with abdominal adhesions, status post 
cholecystectomy, history of septicemia/bacteremia secondary 
to bile duct infection, history of pancreatitits and 
pancytopenia in August 2002.  In a separate decision in 
December 2002, the Board remanded the claim for TDIU to 
afforded the veteran another opportunity to provided specific 
information concerning his employment status, including 
whether he is in receipt of Social Security Disability 
benefits, and for a VA social and industrial examination.  
Prior to the examination, the veteran was instructed to bring 
a list of his employment history.  At the interview, the 
veteran acknowledged that he had received the notification 
letter but said that he forgot the list at home and would 
bring it to the RO after the interview.  The social worker 
made three follow-up calls to the veteran the week after the 
interview and left messages on his answering machine.  The 
veteran was also notified of the need to provide this 
information by letter in July 2003; he was also provided a 
phone number to call if he had any questions.  The letter was 
not returned by the U.S. Postal Service, nor did the veteran 
respond to the phone messages or contact VA to offer any 
explanation as to why he could not comply with the numerous 
requests.  A telephone call to the number listed as his 
wife's place of employment revealed that the telephone was 
not in service.

At this point, the Board notes that the RO, through an 
agreement allowing VA to access certain Social Security 
Administration (SSA) records, attempted to obtain information 
concerning the veteran's employment status from SSA regarding 
any current or past employers or whether he was awarded 
disability benefits.  The results reveal that his claim for 
benefits had been denied.  

The Board is cognizant of its duty to ensure compliance with 
the terms of a remand under the holding in Stegall v. West, 
11 Vet. App. 268 (1998).  However, in this case, the Board 
has knowledge that the veteran has been denied Social 
Security disability benefits.  As indicated above, the 
veteran was specifically requested to provide this 
information on numerous occasions, but has been evasive and 
uncooperative.  The veteran has never asserted that he was 
awarded disability and has refused to provide any specific 
information concerning his employment history or status.  
Furthermore, in light of the comprehensive medical 
examination obtained by VA, which will be discussed at length 
below, the Board finds that no useful purpose would be served 
by remanding the appeal for a third time, as the current 
evidence of record is sufficient for a fair and impartial 
adjudication of the veteran's claim.  

Initially, the Board points out that the entire record, a box 
of seven claim files, has been reviewed in conjunction with 
the veteran's claim for TDIU.  The veteran was afforded a 
comprehensive fee basis examination by a surgical 
gastroenterologist in November 1998 in connection with his 
claim for an increased rating for his only service-connected 
disability.  


Based on the evidence of record and this report in 
particular, the Board denied the claim for an increased 
rating in August 2002, and remanded the claim for TDIU for 
additional development, primarily to afford the veteran an 
opportunity to provide information evidencing his inability 
to obtain or maintain gainful employment due solely to his 
service-connected disability and for a social and industrial 
(S&I) survey.  Although an S&I survey was conducted in June 
2003, the veteran failed to provide any additional medical 
evidence or information showing industrial or social 
incapacity.  The social worker who conducted the survey noted 
that the veteran drove himself to the examination and was 
casually dressed and appropriately groomed.  The veteran is 
married with three small children.  He described his nine-
year marriage as "strong" and said that he had a good 
relationship with his parents, and wife and children.  They 
have a small circle of friends, attended church on a regular 
basis, and gets along well with his neighbors.  His wife 
worked as a waitress.  The veteran reported that he was one 
quarter short of an Associates of Arts Degree from a local 
community college, and said that he had three years of 
training at a technical institute.  He also reported that he 
and his wife were in the process of buying a house.  The 
social worker concluded that while the veteran reported a 
poor history of employment, this could not be confirmed as 
the veteran failed to provide the requested employment 
history.  He also noted that while the evidentiary record 
indicated that his illness moderately to severely impaired 
his ability to find and maintain gainful employment, he could 
not render an opinion as the veteran failed to provide any 
detailed information.  He opined that the veteran's social 
impairment was considered none to mild.  

Inasmuch as the veteran has not provided any additional 
medical evidence or objective information concerning his 
employability, the Board is constrained to rely on the 
evidence of record, and primarily on the November 1998 
gastroenterologist's 14 page report which included a detailed 
description of the veteran's 12 year medical history, a 
contemporary examination, and a discussion and analysis of 
his findings from service up to the date of the examination.  

The examiner noted that the veteran complained of nausea, 
vomiting, and abdominal pain.  However, there was no evidence 
of heartburn, changes in bowel habits, melena, or rectal 
bleeding.  There was no evidence of abdominal weakness, and 
the liver, kidneys, and spleen were not palpably enlarged.  
There was some reported slight right upper quadrant pain, but 
no evidence of inguinal hernia.  There were no hemorrhoids or 
masses, and his prostate was smooth and symmetrical.  The 
diagnoses included narcotic addiction, Hepatitis C, chronic 
and mild, status postoperative cholecystectomy, and status 
postoperative appendectomy.  The examiner indicated that he 
had painstakingly reviewed the entire claims file, including 
numerous private medical records so as to permit an objective 
review of the veteran's past and present status.  The veteran 
appeared to be a vigorous and healthy young man.  As early as 
1988, the record indicated that physicians had questioned his 
symptomatology and his high tolerance to narcotic medications 
with the specter of narcotic addiction.  He concluded that 
the minimal degree of Hepatitis C and history of pancreatitis 
did not preclude gainful employment.  

Law & Regulations

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 3.340, a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total ratings are authorized for any disability 
or combination of disabilities for which the schedule for 
rating disabilities prescribes a 100 percent evaluation, or 
with less disability, where the requirements of § 4.16 of the 
rating schedule are present.  

Where the schedular rating is less than total, a total rating 
may be assigned when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially-gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, it is ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

Analysis

In this case, the 60 percent rating currently assigned for 
the veteran's service-connected gastrointestinal disorder 
suggests that it is significantly disabling.  However, that 
is not to say it renders him totally incapacitated.  The 
medical evidence shows that he is a healthy, relatively young 
man with no significant physical impairment.  He is able to 
perform the normal functions of everyday self-care and 
apparently has successfully attended college and additional 
technical schooling.  The Board is cognizant of the fact that 
his service-connected disability may limit some of his 
activities.  However, there is nothing in the record to 
suggest that the physical restrictions caused by his service-
connected disability preclude all forms of employment 
consistent with his educational background.  

The veteran has been evasive when asked to provide specific 
information concerning his employment history.  Yet he 
reported that he was in the process of purchasing a home for 
his family of five, apparently based only on his wife's 
salary as a waitress.  His failure to cooperate or to respond 
to requests for pertinent information raises serious 
questions as to his credibility.  Although the veteran 
contends that he is unable to work because of his service-
connected disability, he has provided no objective evidence 
showing that he was denied employment on that basis.  In 
fact, the record includes no competent opinion by a medical 
or other qualified professional that he is unemployable as a 
result of his service-connected disability, alone.  On the 
contrary, after a thorough and comprehensive review of the 
entire record and examination of the veteran, a specialist in 
gastrointestinal disorders opined that the veteran's service-
connected disability did not preclude substantially gainful 
employment.  

Finally, the Board notes that the record does not present any 
unusual factors that might serve as a predicate for a finding 
of unemployability.  For example, it is not shown that his 
service-connected disability requires frequent 
hospitalization, or an inordinate quantity of medication.  

Accordingly, the Board finds that the evidence does not 
demonstrate that the veteran's service-connected disability, 
when considered in association with his educational and 
occupational background, renders him unable to secure or 
follow a substantially gainful employment.  It is apparent 
that his disability may interference to some extent with 
employment.  However, such interference is contemplated in 
the 60 percent evaluation currently assigned, and the 
evidence of record does not demonstrate that his service-
connected disability, alone, results in unemployability.  
Consequently, the claim for a total disability rating for 
compensation purposes based on individual unemployability 
must be denied.  


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



